Citation Nr: 1735154	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-10 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased (compensable) rating for plantar warts of the feet, to include a separate compensable rating for calluses of the feet.

2.  Entitlement to service connection for an acquired psychiatric disability, to include mood disorder and posttraumatic stress disorder (PTSD).

(The issue of entitlement to service connection for a right hip disability is the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and S. S.


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

These matters were previously before the Board in April 2015.  The United States Court of Appeals for Veterans Claims (Court) issued a November 2015 order granting a Joint Motion for Partial Remand vacating that portion of the April 2015 Board decision that denied entitlement to a compensable rating for plantar warts of the feet.  Additional April 2015 and March 2016 Board decisions remanded the matters for further development.  The matters now return to the Board for appellate consideration.  

The Veteran testified before the undersigned Veterans Law Judge at an April 2013 hearing.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, these matters must be remanded for further development by the RO before a decision may be made on the merits.

In order to comply with the November 2015 Court order, the March 2016 Board remand directed the RO to schedule the Veteran for a VA examination and obtain a new VA medical opinion to determine the severity of his service-connected foot disability.  The March 2016 remand specifically directed the VA medical examiner to evaluate the Veteran's plantar warts and associated symptoms as disabilities of both the skin and feet.  The examiner was directed to describe all symptoms in detail, and to determine whether any calluses on the Veteran's feet are residuals of his service-connected plantar warts, and whether the Veteran suffers from flatfoot (pes planus) or claw foot (pes cavus) as a residual of the service-connected plantar warts.  Further, the examiner was asked to indicate whether the Veteran's plantar warts are appropriately characterized as a moderate, moderately severe, or severe foot injury.

To that end, the Veteran attended July 2016 skin and foot VA examinations.  The Board finds the examinations inadequate for decision making purposes for several reasons.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  First, the examiner does not address the severity of the Veteran's plantar wart condition in terms of moderate, moderately severe, or severe.  Second, the examiner does not address whether calluses are residual to the Veteran's plantar warts.  Finally, under the Disability Benefits Questionnaire sections that are meant to address whether the Veteran has Pes Planus and Pes Cavus, the examination report notes "No response provided."  Therefore, the July 2016 VA examinations do not substantially comply with the March 2016 Remand directives, and a supplemental opinion is necessary to adjudicate the claim.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998)

With regard to the Veteran's appeal for entitlement to service connection for a psychiatric disability, the March 2016 Board remand directed the RO to obtain a medical opinion as to whether clear and unmistakable evidence existed to show that a psychiatric disorder pre-existed service and was not aggravated by service, and if not, whether it is at least as likely as not that the Veteran's acquired psychiatric disability was caused by, related to, or had its onset during service.  The examiner was to specifically discuss the Veteran's assertion that the report of hospitalization in November 1966 represents a suicide attempt that he made in service.  

A July 2016 VA examination was performed and the examiner opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner did not provide an opinion as to whether clear and unmistakable evidence of record demonstrated a psychiatric disability pre-existed service and was not aggravated by service.  Nonetheless, the examiner's rationale was partially predicated on the examiner's finding that the Veteran had anger management and behavioral problems prior to entering service, as well as a lack of diagnosis in service.  For the above reasons, the Board finds the examiner's rationale is inadequate for decision making purposes and the July 2016 VA examination does not substantially comply with the directives of the March 2016 Board remand.  Therefore, supplemental opinions are necessary to adjudicate the claims.  Id.; See Barr, 21 Vet. App. 303, 311.

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to the examiners who wrote the July 2016 VA opinions, or, if any of those examiners is unavailable, to another suitably qualified VA clinician, for completion of an addendum opinion.  If the examiner deems another examination is necessary for an adequate opinion, such examination should be scheduled.  The examiner must review the entire record and consider the Veteran's lay statements, including any supporting medical evidence submitted by the Veteran.

(a) In addressing the Veteran's foot condition characterized by plantar warts and calluses, the examiner must should describe in detail all current symptoms, and is specifically requested to determine whether any calluses on the Veteran's feet are residuals of his service-connected plantar warts, and whether the Veteran suffers from flatfoot or claw foot (pes cavus) as a residual of the service-connected plantar warts.  The examiner is asked to indicate whether the Veteran's plantar warts are appropriately characterized as a moderate, moderately severe, or severe foot injury.

(b) In addressing the Veteran's acquired psychiatric disability, an appropriate examiner must opine as to whether there is clear and unmistakable evidence that the Veteran's acquired psychiatric disability pre-existed his entry into active military service.  

If yes, the examiner must identify such evidence, and then the examiner must state whether there is clear and unmistakable evidence that the Veteran's acquired psychiatric disability was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disorder, and if so, to identify such evidence

If there is not clear and convincing evidence that the Veteran's acquired psychiatric disability pre-existed service and was not aggravated by service, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the acquired psychiatric disability is caused by, related to, or had its onset during service.  The examiner is to specifically discuss the Veteran's assertion that the report of hospitalization in November 1966 represents a suicide attempt that he made in service, as well as the March 2017 private medical opinion of record.

Any opinion provided must be supported by a complete rationale, meaning the opinion must contain not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

2. After completing all of the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




